DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 29 December 2020. Claims 1 - 3 and 7 - 20 are currently pending. 

Claim Objections
The objections to claim 21, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 29 December 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 1 - 4 and 7 - 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 29 December 2020.

Response to Arguments
Applicant’s arguments, see pages 13 - 15 of the remarks, filed 29 December 2020, with respect to amended claims 1, 15 and 20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of 29 October 2020 have been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1 - 4 and 7 - 21 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 29 December 2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-	In Claim 18 Line 5 change “for each image of the at least one of the one or more areas” to --for each image of [[the]] at least one of the one or more areas--.

-	In Claim 18 Line 6 change “in the case that each image of at least one of the one or more areas” to --in the case that each image of the at least one of the one or more areas--.

Allowable Subject Matter
Claims 1 - 3 and 7 - 20 (now renumbered 1 - 17) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, identifying information carried on a sheet by: identifying a language of the sheet based on an image of the sheet and a pre-trained third neural network based model, selecting a pre-trained first neural network based model that is for the language to implement identifying each of one or more areas on the sheet and one or more information types of information associated with each of the one or more areas based on the image of the sheet and the pre-trained first neural network based model, wherein each of the one or more areas is associated with all or part of the information carried on the sheet, selecting a pre-trained second neural network based model that is for the language to implement identifying characters in each of the one or more areas, and determining the information carried on the sheet based on the identified one or more information types of the information associated with each of the one or more areas and the characters identified in each of the one or more areas. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Acharya et al. U.S. Publication No. 2014/0161365 A1; which is directed towards devices and methods for identifying characters of text in natural images of video frames that first extracts one or more regions of text and corrects for skew prior to automatic text recognition. 
Ganjam et al. U.S. Publication No. 2017/0371958 A1; which is directed towards recognizing an information type of information associated with each of one or more areas of text of a document.
Lee et al. U.S. Patent No. 9,141,607; which is directed towards identifying a language of a document and then performing optical character recognition of the document based on the identified language. 
Mohamed et al. U.S. Patent No. 10,417,350; which is directed towards a adapting a machine learning model trained to classify text collections in a first language for multiple languages.
Sodhani et al. U.S. Publication No. 2019/0286691 A1; which is directed towards generating structured digital forms from unstructured documents such as images of paper documents based in part by extracting text features and bounding boxes from an input document and identifying the semantic meaning of the text features. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667